DETAILED ACTION
Claims 1-15 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 4 September 2018 are accepted.
Specification
The disclosure is objected to because of the following informalities:
Specification paragraph 68 line 6 states “rains or buses” which appears to be typographic error for “trains .
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites “out come” which appears to be typographic error for “outcome.”
Appropriate correction is required.
Claim Interpretation – §112(f) Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are:
Claim 11:
a control unit configured to: … (No corresponding structure found in Specification!)
Claim 12:
a simulator module configured to: … (No corresponding structure found in Specification!)
Each unit/module is specifically excluded from being interpreted as software per se. See MPEP §2181(II)(B) third to last paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Interpretation – §112(f) Not Invoked
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “computer program means for distributing resources” in claim 15.
See MPEP §2181(II)(B) third to last paragraph. Accordingly, the “program means” cannot be interpreted as both a “program” (aka software) and also invoking 112(f). Accordingly, Examiner is interpreting “computer program means for” as not invoking §112(f).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function (e.g. “program”); or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112 – Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, 
Claim 11 recites “the system comprising: a control unit configured to: ….” The language “control unit configured to” invokes 112(f) and is a single means.
Claims 12-13 are rejected for depending upon a rejected claim.
Claim 14 corrects this issue by reciting a second element “server” and thus claim 14 is not a single means claim.
Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
§112(f) Missing Structure:
Claim 11 limitation “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 12 limitation “simulator module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Specification paragraph 36 states “The control unit and the simulator module may be arranged on the server.” This identifies where the control unit and simulator module are located, but fails to define what the control unit or simulator model are. Elsewhere the Specification describes what the control unit and simulator unit do, the functions they perform, but nowhere does the Specification identify 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Other Indefiniteness:
Claim 12 recites “The system according to claim 11, comprising a simulator module configured to: ….” It is unclear whether or not the system includes the control unit or not. Examiner recommends claim 12 recite “according to claim 11, further comprising a ….”
Claim 13 is rejected for depending upon a rejected claim.

Claim 15 includes two transitional phrases defining the computer program product. Claim 15 recites “A computer program product comprising a computer readable medium…” but also recites “wherein the computer program product comprises: - code for ….” The computer program product being twice defined makes it unclear which definition applies. Does the computer program product comprise the computer readable medium having a computer program thereon, or does the computer program product comprise the code itself? Examiner suggests the second definition which lists the code actually may have been intended to define the computer program and not the computer program product. Accordingly, Examiner recommends amending claim 15 to recite “wherein the computer program 
Claim Rejections - 35 USC § 101 – Nonstatutory
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. See MPEP §2106.03.
Claim 15 is directed to either “comprising a computer readable medium having ….” Or is directed to “comprises: code for …; code for …; code for …; code for …; code for …; code for …; code for ….” Under the first interpretation the claim is rejected under signal per se while under the second interpretation the claim is rejected as software per se. See below.
Claim 15 is directed to “a computer readable medium.” Computer readable media can encompass non-statutory, transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. MPEP §2106.03; See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). Examiner recommends amending the claim preamble to recite 'non-transitory' to overcome this rejection. See 1351 OG 212 Kappos memo titled “Subject Matter Eligibility of Computer Readable Media” (Feb. 23, 2010).

Alternatively, claim 15 is interpreted directed to “comprises: code for …; code for …; code for …; code for …; code for …; code for …; code for ….”. Claim 15, taken as a whole, fails to include a particular machine (hardware component) or otherwise limit the claims to one of the four categories of statutory subject matter. Each “code for” can reasonably be interpreted as software. Software, by itself, is nonstatutory subject matter. See MPEP §2106.03(I). Software is not one of the four categories of statutory subject matter. Accordingly, when all of the components are interpreted as software, claim 15 is directed to software per se.

To correct both issues discussed above, Examiner recommends amending claim 15 as follows:
15.	A computer program product comprising a non-transitory computer readable medium having stored thereon computer program means for distributing resources in a predetermined geographical area, wherein the computer program 
- code for ….
Claim Rejections - 35 USC § 101 – Abstract Idea
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP §2106).
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and 

Claim 1 step 2A(i):
The claim(s) recite:
1. A method …, the method comprising:
- …
- retrieving at least one model comprising strategies for distributing resources in the predetermined area, the at least one model based on learning from a set of scenarios for distributing resources,
- …
- establishing a Nash equilibrium between the metrics in the optimization policies of the at least two parties taking into account the at least one model and the context data, and
The “model” comprising strategies is describing a mathematical model which is trained “based on learning.” Using a mathematical model is using mathematical subject matter.
A “Nash equilibrium” is a game theory (mathematics) term which refers to a situation where no party can benefit by changing their selected strategy while other parties keep their strategy unchanged. Accordingly, establishing a Nash equilibrium for the optimization policies using the model and context data is calculating a set of policies using game theory (mathematics) and respective inputs data and constraints.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
1. A method for distributing resources in a predetermined geographical area,
The claim language “for distributing resources…” is merely a recitation of a field of use. See MPEP §2106.05(h).
the method comprising:
- retrieving a set of metrics, the metrics indicative of factors of interest related to operation of the resources for at least two parties, each party having a plurality of resources,
- retrieving optimization policies indicative of preferred metric values for each of the at least two parties,
…
- retrieving context data from real time systems, the context data indicative of at least a present traffic situation,
Each of these retrieving steps is insignificant extra solution activity in the form of data gathering. Mere data gathering has been found to be insignificant extra solution activity. See MPEP §2106.05(g). Here, each of the retrieving steps above does not specify how the data is collected, but merely indicates what data is collected.
The respective information content itself is indicative of a field of use. Mere indication of field of use fails to integrate an abstract idea into a practical application. See MPEP §2106.05(h).
- distributing the resources in the geographical area according to the outcome of the established Nash equilibrium.
This recitation of “distributing the resources” is an abstract instruction to “apply” the outcome of the resulting calculated Nash equilibrium. Mere instruction to apply a judicial exception fails to integrate an abstract idea into a practical application. See MPEP §2106.05(f). The claim leaves it completely unspecified on how distributing the resources is affected. The only limitation is it is “according to” the result of the abstract idea.
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because the steps directed towards mere recitation of field of use and the recited steps which amount to no more than instructions to “apply” an abstract idea do not require further Berkheimer evidence. See MPEP §2106.07(a)(III)
Claim 1 further recites:
the method comprising:
- retrieving a set of metrics, the metrics indicative of factors of interest related to operation of the resources for at least two parties, each party having a plurality of resources,
- retrieving optimization policies indicative of preferred metric values for each of the at least two parties,
- …,
- retrieving context data from real time systems, the context data indicative of at least a present traffic situation,
These recitations of insignificant extra solution activity in the form of data gathering requires a further showing of Berkheimer evidence. However, the claims leave completely unspecified how the retrieval is 

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 2 and 12 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
2. The method according to claim 1, wherein the at least one model is based on training with reinforcement learning algorithms.
Training with a reinforcement learning algorithm is further explicit recitation of mathematical concepts.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 2 and 12 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 2 and 12 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.
When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 3 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
3. The method according to claim 1, comprising:
- …, and
- establishing the Nash equilibrium based further on the request.
Establishing the Nash equilibrium is itself the identified mathematical concept.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 3 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
- receiving a request for the resources, the request comprising a set of preferred metrics, 
Each of these retrieving steps is insignificant extra solution activity in the form of data gathering. Mere data gathering has been found to be insignificant extra solution activity. See MPEP §2106.05(g). Here, each of the retrieving steps above does not specify how the data is collected, but merely indicates what data is collected.
The respective information content itself is indicative of a field of use. Mere indication of field of use fails to integrate an abstract idea into a practical application. See MPEP §2106.05(h).
Claim 3 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The claim(s) recite:
- receiving a request for the resources, the request comprising a set of preferred metrics, 
These recitations of insignificant extra solution activity in the form of data gathering requires a further showing of Berkheimer evidence. However, the claims leave completely unspecified how the retrieval is done. Accordingly, the claims cover any conceivable means of retrieving the information. MPEP 

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 4 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
4. The method according to claim 3, comprising:
- providing an offer based on the request and the outcome of the established Nash equilibrium,
- receiving a response to the offer, and
- distributing the resources further based on the response.
MPEP §2106.04(a)(2) provides the following example of “fundamental economic principles”:
iv. offer-based price optimization, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Having an offer, and receiving a response to that offer to determine resource or price allocation is an offer-based price optimization. This is fundamental economic practice under the category of organizing human activity.
This falls within the organizing human activity grouping of abstract ideas. See MPEP §2106.04(a)(2). Using a mathematical concept of Nash equilibrium to further optimize this economic activity is a combination of abstract ideas which remains within the realm of identified judicially excepted abstract ideas.
Claim 4 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 4 step 2B:

Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
5. The method according to claim 1, further comprising
- calculating adaptation factors for a further geographical area not comprised in the predetermined area based on at least area size and population density at places of interest,
- scaling properties of the model for the predetermined area to the further area to form an adapted model, and
- using the adapted model for distributing the resources in the further area.
Calculating adaptation factors and scaling is an explicit recitation to perform mathematical calculations. Instructions to “use” the adapted model is mere instructions to apply the judicial exception. Furthermore, it appears use of the adapted model is use of a mathematical model which means further mathematical calculations.
These fall within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.


Claims 6 and 13 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
further comprising:
- constructing a demand model based on a demand meta-model, a context and place, the demand model adapted to predict transportation need,
- constructing an acceptance model based on the demand model, party mobility preferences, and transportation options, the acceptance model adapted to predict transportation preferences,
- generating an intent model based on an arrival coordinate and venue,
- establishing the Nash equilibrium based further on the demand model, the acceptance model, and the intent model.
Each of the above models is interpreted as respective mathematical models. Using the respective mathematical models to establish the Nash equilibrium is a recitation to perform mathematical calculation to calculate a Nash equilibrium. These mathematical calculations are themselves the identified mathematical concept.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 6 and 13 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 6 and 13 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 7 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
7. The method according to claim 1, further comprising:
- training the model based on the out come [sic] of the distribution of the resources and reinforcement learning.
Training with a reinforcement learning algorithm is further explicit recitation of mathematical concepts.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 7 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 7 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 8 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 8 step 2A(ii):
This judicial exception is not integrated into a practical application because:
8. The method according to claim 1, wherein the resources are mobility units.
See MPEP §2106.05(h).
Claim 8 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis under step 2B for field of use limitations is the same as under step 2A(ii).

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 9 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 9 step 2A(ii):
This judicial exception is not integrated into a practical application because:
9. The method according to claim 8, wherein the mobility units are autonomous vehicles.
The respective resources are the area to which the resource distribution is applied. Specifying that the resources are autonomous vehicles merely further specifies the field of use for the abstract idea. See MPEP §2106.05(h).
Claim 9 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis under step 2B for field of use limitations is the same as under step 2A(ii).

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 10 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
10. The method according to claim 1, wherein the Nash equilibrium is satisfied when the equilibrium between the sets of metrics is within an allowed deviation (            
                ϵ
            
        ).
Satisfaction of the equilibrium condition with a further specified mathematical tolerance is further mathematical description for the mathematical calculations of determining the Nash equilibrium. This is itself the identified mathematical concept.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 10 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 10 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 11 is substantially similar to claim 1 above and is rejected for the same reasons. The “control unit” recited by claim 11 is at most a generic computer component comprising instructions to “apply” the abstract idea with a generic computer. See MPEP §2106.05(f). When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 14 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 14 step 2A(ii):
This judicial exception is not integrated into a practical application because:
14. The system according to claim 11, further comprising a server, wherein the control unit and the simulator module are arranged on the server.
“A server” without further specification is a recitation of a generic computer implementation. This recitation of “server” amounts to no more than instructions to implement the abstract idea on a generic computer. See MPEP §2106.05(f).
Claim 14 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Here, the analysis under step 2B is the same as under step 2A(ii) immediately above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 15 is substantially similar to claim 1 above and is rejected for the same reasons. The “computer program product” “computer readable medium” and “computer program” and “code” recited by claim 15 is at most a generic computer component comprising instructions to “apply” the abstract idea with a generic computer. See MPEP §2106.05(f). When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 10-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent 9,818,297 B2 El-Tantawy, et al. [herein “El-Tantawy”].
Claim 1 recites “1. A method for distributing resources in a predetermined geographical area.” El-Tantawy column 4 lines 53-54 disclose “The agent is operable to optimize control of the traffic signal array.” The traffic signal array timing is a plurality of resources. El-Tantawy column 3 lines 46-48 disclose “optimal control policy based on traffic conditions at the intersection and one or more selected or predetermined neighbouring intersections.” The intersection and neighboring intersections are a predetermined geographical area. See also El-Tantawy column 8 lines 5-6.
Claim 1 further recites “the method comprising: - retrieving a set of metrics, the metrics indicative of factors of interest related to operation of the resources for at least two parties.” El-Tantawy column 8 line 16 discloses “N is the number of agents.” Each agent is a party.
El-Tantawy column 8 lines 18-20 disclose “                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                     is a set of discrete local states for agent i;                         
                            
                                
                                    J
                                    S
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            1
                                        
                                    
                                
                            
                            ×
                            ⋯
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                            B
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     is the joint state space 20 observed by agent i.” The set of joint state spaces is a set of metrics. Each state is a metric and indicates a factor of interest.
Claim 1 further recites “each party having a plurality of resources.” El-Tantawy column 4 lines 53-54 disclose “The agent is operable to optimize control of the traffic signal array.” The traffic signal array is a plurality of resources.
Claim 1 further recites “- retrieving optimization policies indicative of preferred metric values for each of the at least two parties.” Tantawy column 8 line 24 discloses “R, is the reward function for agent i.” Each reward function is a respective metric for a corresponding party. Each agent is a party. The reward function indicates the preferred metric values for the respective party.
El-Tantawy column 12 lines 3-4 disclose “the goal of each agent is to minimize the total delay experienced in the intersection area.” A minimized total delay is a specific preferred/goal metric value.
Claim 1 further recites “- retrieving at least one model comprising strategies for distributing resources in the predetermined area, the at least one model based on learning from a set of scenarios for distributing resources.” El-Tantawy column 8 lines 21-23 disclose “                        
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     is a set of discrete local actions for agent i;                         
                            
                                
                                    J
                                    A
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            1
                                        
                                    
                                
                            
                            ×
                            ⋯
                            ×
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                            B
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     is the joint action space observed by agent i.” Each action is a strategy for distributing resources in the area.
El-Tantawy column 8 lines 33-36 disclose “At block 502, each agent i may generate a model that estimates the policy for each of its neighbours and is represented by a matrix                         
                            
                                
                                    M
                                
                                
                                    i
                                    ,
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                     s.t.                         
                            j
                            ∈
                            
                                
                                    N
                                    B
                                
                                
                                    i
                                
                            
                        
                     , where the rows are the joint states                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                     and the columns are the neighbour’s actions                         
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                    .” The model estimating the policy for its neighbors is retrieving optimization policies for each of the parties. The model includes columns of neighbours actions and thus comprises the strategies for distributing resources.
Claim 1 further recites “- retrieving context data from real time systems, the context data indicative of at least a present traffic situation.” El-Tantawy column 7 lines 2-3 disclose “In each iteration, k, the agent may observe the current state s.” The observed current state is the context data indicating a present traffic situation for the intersections and neighboring intersections. El-Tantawy column 7 line 49 indicates the current state relates to “traffic conditions.”
Claim 1 further recites “- establishing a Nash equilibrium between the metrics in the optimization policies of the at least two parties taking into account the at least one model and the context data.” El-Tantawy column 53-59 disclose “At block 504, each agent i may learn the optimal joint policy for agents … by updating the Q-values that are represented by a matrix … where each cell … represents the Q-value for a state-action pair in the partial spaces.” The optimal joint policy for agents is a Nash equilibrium. Learning the optimal joint policy is establishing a Nash equilibrium. The Q-value is a metric taking into account the model matrix of states and actions and the current state/conditions.
El-Tantawy column 7 lines 51-53 disclose “Each agent's objective is to find a joint policy (e.g., an equilibrium) in which each individual policy is a best response to the others, such as Nash equilibrium.”
Claim 1 further recites “and - distributing the resources in the geographical area according to the outcome of the established Nash equilibrium.” El-Tantawy column 9 lines 23-24 disclose “The action is selected at block 614 and the signal is controlled in accordance with the action at block 616.” Controlling the signal according to the determined action is distributing the resources in the area according to the outcome of the learned optimal joint policy for the agents.
2. The method according to claim 1, wherein the at least one model is based on training with reinforcement learning algorithms.” El-Tantawy column 3 lines 39-45 disclose:
A system and method for multi-agent reinforcement learning (MARL) for integrated and networked adaptive traffic signal control is provided. The system and method implement multi-agent reinforcement learning for integrated and networked adaptive traffic controllers (MARLIN-ATC) in accordance with which agents linked to traffic signals are operable to generate control actions for the traffic signals.

Claim 7 further recites “7. The method according to claim 1, further comprising: - training the model based on the out come [sic] of the distribution of the resources and reinforcement learning.” El-Tantawy column 3 lines 39-45 disclose:
A system and method for multi-agent reinforcement learning (MARL) for integrated and networked adaptive traffic signal control is provided. The system and method implement multi-agent reinforcement learning for integrated and networked adaptive traffic controllers (MARLIN-ATC) in accordance with which agents linked to traffic signals are operable to generate control actions for the traffic signals.
El-Tantawy column 11 lines 5-6 disclose “the agent may be deployed in the field and learn during field use.” Learning during field use is training the model(s) based on the actual outcome in the field.
Claim 10 further recites “10. The method according to claim 1, wherein the Nash equilibrium is satisfied when the equilibrium between the sets of metrics is within an allowed deviation (                        
                            ϵ
                        
                    ).” El-Tantawy column 10 lines 65-66 disclose “convergence to the optimal policy.” The optimal policy is the Nash equilibrium solution. Converging on the optimal policy is the current reward metrics being within a specified deviation (i.e. ε) as compared to previous iteration(s).
Claim 11 recites “11. A system for distributing resources in a predetermined geographical area.” El-Tantawy column 4 lines 53-54 disclose “The agent is operable to optimize control of the traffic signal array.” The traffic signal array timing is a plurality of resources. El-Tantawy column 3 lines 46-48 disclose “optimal control policy based on traffic conditions at the intersection and one or more selected or predetermined neighbouring intersections.” The intersection and neighboring intersections are a predetermined geographical area. See also El-Tantawy column 8 lines 5-6.
Claim 11 further recites “the system comprising: a control unit.” Examiner has rejected “control unit” above under §112 as indefinite. For purposes of compact prosecution the Examiner is interpreting the control unit as some form of computer hardware which provides a control function.

Claim 11 further recites “configured to: - retrieve a set of metrics, the metrics indicative of factors of interest related to operation of the resources for at least two parties.” El-Tantawy column 8 line 16 discloses “N is the number of agents.” Each agent is a party.
El-Tantawy column 8 lines 18-20 disclose “                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                     is a set of discrete local states for agent i;                         
                            
                                
                                    J
                                    S
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            1
                                        
                                    
                                
                            
                            ×
                            ⋯
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                            B
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     is the joint state space 20 observed by agent i.” The set of joint state spaces is a set of metrics. Each state is a metric and indicates a factor of interest.
Claim 11 further recites “each party having a plurality of resources.” El-Tantawy column 4 lines 53-54 disclose “The agent is operable to optimize control of the traffic signal array.” The traffic signal array is a plurality of resources.
Claim 11 further recites “- retrieve optimization policies indicative of preferred metric values for each of the at least two parties.” Tantawy column 8 line 24 discloses “R, is the reward function for agent i.” Each reward function is a respective metric for a corresponding party. Each agent is a party. The reward function indicates the preferred metric values for the respective party.
El-Tantawy column 12 lines 3-4 disclose “the goal of each agent is to minimize the total delay experienced in the intersection area.” A minimized total delay is a specific preferred/goal metric value.
Claim 11 further recites “- retrieve at least one model comprising strategies for distributing resources in the predetermined area, the at least one model based on learning from a set of scenarios for distributing resources.” El-Tantawy column 8 lines 21-23 disclose “                        
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     is a set of discrete local actions for agent i;                         
                            
                                
                                    J
                                    A
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            1
                                        
                                    
                                
                            
                            ×
                            ⋯
                            ×
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                            B
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     is the joint action space observed by agent i.” Each action is a strategy for distributing resources in the area.
El-Tantawy column 8 lines 33-36 disclose “At block 502, each agent i may generate a model that estimates the policy for each of its neighbours and is represented by a matrix                         
                            
                                
                                    M
                                
                                
                                    i
                                    ,
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                     s.t.                         
                            j
                            ∈
                            
                                
                                    N
                                    B
                                
                                
                                    i
                                
                            
                        
                     , where the rows are the joint states                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                     and the columns are the neighbour’s actions                         
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                    .” The model 
Claim 11 further recites “- retrieve context data from real time systems, the context data indicative of at least a present traffic situation.” El-Tantawy column 7 lines 2-3 disclose “In each iteration, k, the agent may observe the current state s.” The observed current state is the context data indicating a present traffic situation for the intersections and neighboring intersections. El-Tantawy column 7 line 49 indicates the current state relates to “traffic conditions.”
Claim 11 further recites “- establishing a Nash equilibrium between the metrics in the optimization policies of the at least one two parties taking into account the at least one model and the context data.” El-Tantawy column 53-59 disclose “At block 504, each agent i may learn the optimal joint policy for agents … by updating the Q-values that are represented by a matrix … where each cell … represents the Q-value for a state-action pair in the partial spaces.” The optimal joint policy for agents is a Nash equilibrium. Learning the optimal joint policy is establishing a Nash equilibrium. The Q-value is a metric taking into account the model matrix of states and actions and the current state/conditions.
El-Tantawy column 7 lines 51-53 disclose “Each agent's objective is to find a joint policy (e.g., an equilibrium) in which each individual policy is a best response to the others, such as Nash equilibrium.”
Claim 11 further recites “- distribute the resources in the geographical area according to the outcome of the established Nash equilibrium.” El-Tantawy column 9 lines 23-24 disclose “The action is selected at block 614 and the signal is controlled in accordance with the action at block 616.” Controlling the signal according to the determined action is distributing the resources in the area according to the outcome of the learned optimal joint policy for the agents.
Dependent claim 12 is substantially similar to claim 2 above and is rejected for the same reasons.
Claim 14 further recites “14. The system according to claim 11, further comprising a server, wherein the control unit and the simulator module are arranged on the server.” El-Tantawy column 3 lines 15-16 discloses “server, … that executes instructions.” A server is a server. Executing instructions is executing the above discussed control unit and simulator module functions. See also El-Tantawy column 4 lines 58-63.
trained prior to field implementation using simulated (historical) traffic patterns.”
Claim 15 recites “15. A computer program product comprising a computer readable medium having stored thereon computer program means for distributing resources in a predetermined geographical area.” El-Tantawy column 4 lines 62-64 disclose “The memory may have stored thereon computer instructions which, when executed by the processor, are operable to provide the functionality described herein.” Computer instructions is a computer program. Claim 15 recites a plurality of times “code for” – these respective computer instructions of El-Tantawy column 4 lines 62-64 are incorporated by reference for each of the following repeated recitations of “code for” below.
El-Tantawy column 4 lines 53-54 disclose “The agent is operable to optimize control of the traffic signal array.” The traffic signal array timing is a plurality of resources. El-Tantawy column 3 lines 46-48 disclose “optimal control policy based on traffic conditions at the intersection and one or more selected or predetermined neighbouring intersections.” The intersection and neighboring intersections are a predetermined geographical area. See also El-Tantawy column 8 lines 5-6.
Claim 15 further recites “wherein the computer program product comprises: - code for retrieving a set of metrics from a simulation, the metrics indicative of factors of interest related to operation of the resources for at least two parties.” Regarding the “simulation,” El-Tantawy column 10 lines 64-65 disclose “The agent may be trained prior to field implementation using simulated (historical) traffic patterns.”
El-Tantawy column 8 line 16 discloses “N is the number of agents.” Each agent is a party.
El-Tantawy column 8 lines 18-20 disclose “                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                     is a set of discrete local states for agent i;                         
                            
                                
                                    J
                                    S
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            1
                                        
                                    
                                
                            
                            ×
                            ⋯
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                            B
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     is the joint state space 20 observed by agent i.” The set of joint state spaces is a set of metrics. Each state is a metric and indicates a factor of interest.
Claim 15 further recites “each party having a plurality of resources.” El-Tantawy column 4 lines 53-54 disclose “The agent is operable to optimize control of the traffic signal array.” The traffic signal array is a plurality of resources.
Claim 15 further recites “- code for retrieving optimization policies indicative of preferred metric values for each of the at least two parties.” Tantawy column 8 line 24 discloses “R, is the 
El-Tantawy column 12 lines 3-4 disclose “the goal of each agent is to minimize the total delay experienced in the intersection area.” A minimized total delay is a specific preferred/goal metric value.
Claim 15 further recites “- code for retrieving at least one model comprising strategies for distributing resources in the predetermined area, the at least one model based on learning from a set of scenarios for distributing resources.” El-Tantawy column 8 lines 21-23 disclose “                        
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     is a set of discrete local actions for agent i;                         
                            
                                
                                    J
                                    A
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            1
                                        
                                    
                                
                            
                            ×
                            ⋯
                            ×
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                            B
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     is the joint action space observed by agent i.” Each action is a strategy for distributing resources in the area.
El-Tantawy column 8 lines 33-36 disclose “At block 502, each agent i may generate a model that estimates the policy for each of its neighbours and is represented by a matrix                         
                            
                                
                                    M
                                
                                
                                    i
                                    ,
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                     s.t.                         
                            j
                            ∈
                            
                                
                                    N
                                    B
                                
                                
                                    i
                                
                            
                        
                     , where the rows are the joint states                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                     and the columns are the neighbour’s actions                         
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                    .” The model estimating the policy for its neighbors is retrieving optimization policies for each of the parties. The model includes columns of neighbours actions and thus comprises the strategies for distributing resources.
Claim 15 further recites “- code for retrieving context data from real time systems, the context data indicative of at least a present traffic situation.” El-Tantawy column 7 lines 2-3 disclose “In each iteration, k, the agent may observe the current state s.” The observed current state is the context data indicating a present traffic situation for the intersections and neighboring intersections. El-Tantawy column 7 line 49 indicates the current state relates to “traffic conditions.”
Claim 15 further recites “- code for establishing a Nash equilibrium between the metrics in the optimization policies of the at least two parties taking into account the at least one model and the context data.” El-Tantawy column 53-59 disclose “At block 504, each agent i may learn the optimal joint policy for agents … by updating the Q-values that are represented by a matrix … where each cell … represents the Q-value for a state-action pair in the partial spaces.” The optimal joint policy for agents is a Nash equilibrium. Learning the optimal joint policy is establishing a Nash equilibrium. The Q-value is a metric taking into account the model matrix of states and actions and the current state/conditions.
El-Tantawy column 7 lines 51-53 disclose “Each agent's objective is to find a joint policy (e.g., an equilibrium) in which each individual policy is a best response to the others, such as Nash equilibrium.”
- code for distributing the resources in the geographical area according to the outcome of the established Nash equilibrium.” El-Tantawy column 9 lines 23-24 disclose “The action is selected at block 614 and the signal is controlled in accordance with the action at block 616.” Controlling the signal according to the determined action is distributing the resources in the area according to the outcome of the learned optimal joint policy for the agents.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over El-Tantawy as applied to claim 1 above, and further in view of US 2019/0339087 A1 Jindal, et al. [herein “Jindal”].
Claim 3 further recites “3. The method according to claim 1, comprising: - receiving a request for the resources, the request comprising a set of preferred metrics.” El-Tantawy does not explicitly disclose transportation requests; however, in analogous art of reinforcement learning based traffic control, Jindal paragraph 26 last sentence teaches “The vehicle drivers can choose from the requests to accept, pick up and drop off the passengers according to the accepted requests, and be rewarded accordingly.” The transportation request pickup and drop off locations are the received request for resources. The reward corresponds to a set of preferred metrics.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine El-Tantawy and Jindal. One having ordinary skill in the art would have found motivation to use autonomous ridesharing vehicles into the system of multi-agent reinforcement learning for traffic control for the advantageous purpose “to maximize [vehicle drivers] rewards for their time spent on the streets.” Jindal paragraph 2 last sentence.
Claim 3 further recites “and - establishing the Nash equilibrium based further on the request.” Jindal paragraph 90 last sentence teaches “generating the optimal policy to maximize the cumulative reward of carpooling.” The generated optimal policy corresponds to a calculated Nash 
Claim 4 further recites “4. The method according to claim 3, comprising: - providing an offer based on the request and the outcome of the established Nash equilibrium.” 
El-Tantawy does not explicitly disclose transportation requests; however, in analogous art of reinforcement learning based traffic control, Jindal paragraph 36 lines 11-12 teach “The system 102b may receive the request and relay it to various vehicle drivers.” Relaying the request to various vehicle drivers is making offers based on the request.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine El-Tantawy and Jindal. One having ordinary skill in the art would have found motivation to use autonomous ridesharing vehicles into the system of multi-agent reinforcement learning for traffic control for the advantageous purpose “to maximize [vehicle drivers] rewards for their time spent on the streets.” Jindal paragraph 2 last sentence.
Claim 4 further recites “- receiving a response to the offer, and - distributing the resources further based on the response.” El-Tantawy does not explicitly disclose transportation requests; however, in analogous art of reinforcement learning based traffic control, Jindal paragraph 36 lines 14-18 teach “One of the vehicle drivers may […] accept the posted transportation request and obtain pick-up location information.” The vehicle driver accepting the relayed request is receiving a response to the offer. The relayed request is the offer. Sending the pick-up location to the driver is distributing the resource of the driver’s vehicle based on the acceptance of the transportation request.
Claim 5 further recites “5. The method according to claim 1, further comprising - calculating adaptation factors for a further geographical area not comprised in the predetermined area based on at least area size and population density at places of interest.” El-Tantawy does not explicitly disclose area size and population density as adaptation factors; however, in analogous art of reinforcement learning based traffic control, Jindal paragraph 29 last sentence teaches “Different policies may be applied depending on various applicable parameters, such as geographical location, population density, ride request density, time and date, and so on.” 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine El-Tantawy and Jindal. One having ordinary skill in the art would have found motivation to use autonomous ridesharing vehicles and estimated ride request density into the system of multi-agent reinforcement learning for traffic control for the advantageous purpose “to maximize [vehicle drivers] rewards for their time spent on the streets.” Jindal paragraph 2 last sentence.
Claim 5 further recites “- scaling properties of the model for the predetermined area to the further area to form an adapted model.” Jindal paragraph 107 last sentence teaches “the estimated ride request density may be calculated as an average in a small region (e.g., 200 mx200 m square region).” The size of 200m x 200m is an area size. Calculating the estimated ride request density based on the area size is adapting the estimated ride request density to the area size. The ride request density is a property of the model. Thus, calculating the estimated ride request density based on the area size is scaling properties of the model for the area to form an adapted model.
Claim 5 further recites “and - using the adapted model for distributing the resources in the further area.” Jindal figure 6 item (603) uses the estimated ride request density. Jindal figure 6 item (603) is integrated into the overall method of (600) and thus uses the adapted ride request density for distributing the resources in the area.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine El-Tantawy and Jindal. One having ordinary skill in the art would have found motivation to use autonomous ridesharing vehicles and estimated ride request density into the system of multi-agent reinforcement learning for traffic control for the advantageous purpose “to maximize [vehicle drivers] rewards for their time spent on the streets.” Jindal paragraph 2 last sentence.
Claim 8 further recites “8. The method according to claim 1, wherein the resources are mobility units.” El-Tantawy column 12 lines 38-40 disclose “embodiments may be applied to analogous 
But El-Tantawy does not explicitly disclose mobility units; however, in analogous art of reinforcement learning based traffic control, Jindal claim 19 teaches “wherein at least one of the one or more ride-share-enabled vehicles is an autonomous vehicle.” An autonomous vehicle is a mobility unit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine El-Tantawy and Jindal. One having ordinary skill in the art would have found motivation to use autonomous ridesharing vehicles into the system of multi-agent reinforcement learning for traffic control for the advantageous purpose “to maximize [vehicle drivers] rewards for their time spent on the streets.” See Jindal paragraph 2 last sentence.
Claim 9 further recites “9. The method according to claim 8, wherein the mobility units are autonomous vehicles.” El-Tantawy column 12 lines 38-40 disclose “embodiments may be applied to analogous control systems of distributed and, potentially, connected networks of agents to suit a wide range of applications beyond traffic signals.
But El-Tantawy does not explicitly disclose mobility units or autonomous vehicles; however, in analogous art of reinforcement learning based traffic control, Jindal claim 19 teaches “wherein at least one of the one or more ride-share-enabled vehicles is an autonomous vehicle.” An autonomous vehicle is an autonomous vehicle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine El-Tantawy and Jindal. One having ordinary skill in the art would have found motivation to use autonomous ridesharing vehicles into the system of multi-agent reinforcement learning for traffic control for the advantageous purpose “to maximize [vehicle drivers] rewards for their time spent on the streets.” See Jindal paragraph 2 last sentence.
Allowable Subject Matter
Claims 6 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §112(b) and under 35 U.S.C. §101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

US 2019/0339087 A1 Jindal, et al. [herein “Jindal”] a deep reinforcement learning algorithm applied to optimizing ride-share vehicles behavior. Jindal paragraph 107 lines 8-11 teach “an estimated ride request density may be determined based on demographic information (e.g., population density) and/or the current date or the current time.” Estimating ride request density is demand modeling. But Jindal fails to teach an acceptance model to predict transportation preferences.
US patent 10,482,559 B2 Djuric, et al. [herein “Djuric”] teaches personalizing targeted advertising to customers of an autonomous vehicle or on-demand transportation service based on customer information. Djuric column 2 lines 48-50 teaches using ride history data to indicate contextual usage. However, these content-based preferences of a party are related to media content and advertising preferences and not related to transportation preferences as claimed.
Arulkumaran, K., et al. “A Brief Survey of Deep Reinforcement Learning” IEEE Signal Processing Magazine: Special Issue on Deep Learning for Image Understanding (2017) [herein “Arulkumaran”] teaches a survey of different reinforcement learning including some discussion of multi-agent reinforcement learning.
US patent 10,019,671 B2 Ulloa Paredes, et al. [herein “Ulloa Paredes”] teaches learning mobility user choice and demand models. Ulloa Paredes column 7 lines 50-63 teach a detailed choice model which includes transportation preferences. Ulloa Paredes column 8 teaches a demand model. However, the choice model taught by Ulloa Paredes is not “based on the demand model.”
US patent 10,726,644 B2 Abari, et al. [herein “Abari”] abstract teaches making demand predictions where “the prediction including a predicted request level and a predicted duration of the request level.” However, Abari is for the purpose of making fleet maintenance decisions such as scheduling maintenance. Abari also fails to disclose an acceptance model based on the demand model to predict transportation preference. The user preferences listed at Abari column 26 lines 52-62 are not 
None of the references taken either alone or in combination with the prior art of record disclose “constructing an acceptance model based on the demand model, party mobility preferences, and transportation options, the acceptance model adapted to predict transportation preferences” and “establishing the Nash equilibrium based further on the demand model, the acceptance model, and the intent model” in combination with the remaining elements and features of the claimed invention.
Note, within this context, the claim language “transportation preferences” is interpreted in light of Specification ¶¶68-69.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buşoniu, L., et al. “A Comprehensive Survey of Multiagent Reinforcement Learning” IEEE Transactions on Systems Man & Cybernetics - Part C: Applications & Reviews, vol. 38, no. 2, pp. 156-172 (2008)
teaches
Technology background on multi-agent reinforcement learning
US 2019/0312779 A1 Magzimof; Shay et al.

Platform for Vehicle Cooperation and Coordination of Services


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        1 April 2021